Per Curiam.
The information in this case was filed to test the title of the respondent to the office of city counselor and head of the legal department of the city of Detroit. The relator interposed a demurrer to the respondent’s plea, and the case now stands at issue upon the joinder in the demurrer.
The merits of this controversy were disppsed of in Speed v. Common Council, 97 Mich. 198. A full statement of all the facts and claims of the parties will there be found. Any further statement here is unnecessary. • The relator was duly appointed, qualified, and inducted into the office. There was no authority for the appointment of the respondent, and he unlawfully intruded himself into the office.
Judgment of ouster must be entered for the relator, with costs.